Citation Nr: 1504787	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-22 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for bilateral pes planus, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to March 1974, February 2003 to February 2005 and August 2009 to October 2010, with 25 years of reserve service.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a lumbar spine disorder and entitlement to service connection for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's cervical spine disorder is causally or etiologically due to service.  

2.  There is no post-service diagnosis of a bilateral ankle disorder.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  Service connection for a bilateral ankle disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2011 that fully addressed the entire notice element and was sent prior to the initial regional office decisions in these matters.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in April 2011, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained partial service treatment records, VA outpatient medical records, private medical records, and the Veteran was afforded VA medical examinations.  

The Board recognizes that, in such cases where service records are missing, there is a heightened obligation to assist the Appellant in the development of his case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government.  In June 2011, the Veteran was notified regarding the unavailability of these service treatment records.  Thus, the Board determines that the provisions regarding notice to the Veteran of the unavailability of records have also been followed.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see also 38 C.F.R. § 3.159(e).

Virtual VA records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for a cervical spine disorder and a bilateral ankle disorder.  He asserts he injured his cervical spine and bilateral ankles during service.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014).  The term "active military service" includes active duty or any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which a disability resulted from an injury incurred during that INACDUTRA.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

A.  Entitlement to Service Connection for a Cervical Spine Disorder

The Veteran contends that he injured his cervical spine during service and continues to experience cervical spine symptoms as a result of the in-service injury.

Facts

During service in September 1971, the Veteran sought treatment after being struck in the left shoulder and head while playing football.  He complained of numbness in his left face, neck and arm.  Examination revealed weakness of the left arm and decreased range of motion.  Several days later, he returned with left lateral neck pain.  X-rays showed reversal of cervical lordosis.  He was assessed with acute traumatic myositis and given a cervical collar.  In February 1974, the Veteran complained of his neck popping and a numbness or loss of all feeling in extremities.  X-rays were negative.

The Veteran was afforded a VA examination in May 2011.  He complained of neck pain on and off since his injury during service and indicated that he has flare-ups of pain with bending.  X-rays demonstrated no acute fracture; however, there was moderate intervertebral disc height loss, small anterior osteophyte formation, mild compression deformity, and mild posterior marginal degenerative spurring likely producing a mild degree of neuroforminal stenosis.  The Veteran was diagnosed with cervical degenerative disc disease.  The examiner opined that the Veteran's current cervical spine disorder was more likely as not a result of age related changes, as well as civilian occupational duties as a mechanic.  An addendum opinion was obtained in July 2011, after reviewing the claims file.  However, the examiner indicated that the opinion remained unchanged.

The Veteran's private physician submitted a statement in March 2012, after reviewing the Veteran's records.  The physician stated that while it is impossible with any certainty to link the Veteran's current neck symptoms to the in-service incident in 1971, certainly the recent x-ray findings were consistent with a compression-type injury to the neck that may have occurred in 1971.  See statement from Dr. Q.

In March 2013, the Veteran's private chiropractor submitted a statement.  The chiropractor indicated that he had reviewed the Veteran's service treatment records.  The chiropractor opined that following a review of the Veterans service records, interviewing the Veteran, and reviewing records from post service to current, the acute traumatic injury in September 1971 is likely a cause of the Veteran's ongoing condition, resulting in a current diagnosis of latent effect of a posttraumatic cervical sprain/strain, with resultant concomitant discogenic and osseous degenerative changes.

The VA obtained an additional VA medical opinion in April 2014.  The examiner stated that the Veteran's injury in 1971 likely involved cervical muscles and the left brachial plexus.  The examiner noted that the Veteran did not report problems with his neck in any of the subsequent medical forms during service.  Furthermore, the imaging studies in 2011 showed diffuse degenerative changes, which were new since 1997.  The examiner opined that based on the review of available information, it was not at least as likely as not that the Veteran's claimed neck disorder was incurred in or caused by the September 1971 injury.  

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of cervical spine degenerative disc disease and posttraumatic cervical sprain/strain.  See May 2011 VA examination and March 2013 private chiropractor statement.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

Service records indicate the Veteran suffered a neck injury during service.  See September 1971 treatment note.  As such, Shedden element (2) has been satisfied.  See Shedden, supra.

The Board acknowledges the VA examiners negative nexus opinions concerning the etiology of the Veteran's cervical spine disorder; however, the Veteran's private chiropractor in March 2013 opined that the Veteran's current cervical spine disorder was more likely than not due to the injury he received during service.

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current cervical spine disorder is etiologically related to his military service.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim is granted.

B.  Entitlement to Service Connection for a Bilateral Ankle Disorder

The Veteran seeks entitlement to service connection for a bilateral ankle disorder.  

The Board notes that portions of the Veteran's service treatment records are not available.  Therefore, resolving all doubt in his favor, the Board finds it plausible that the Veteran injured his ankles during service.

Unfortunately, however, there is no post-service diagnosis of a bilateral ankle disorder.  The Veteran was afforded a VA examination in May 2011.  He asserted he sprained both his ankles after walking on rocks while in Afghanistan.  He reported that his right ankle was swollen for three months.  The Veteran reported current constant, dull and sharp pain in both ankles.  He also reported instability and giving way of the ankles.  The Veteran indicated he was not receiving treatment.  Examination revealed no edema, effusion, instability, weakness, redness, heat, abnormal movement, guarding of movement or inflammatory condition of the ankles.  There was tenderness to palpation.  Range of motion was normal with no pain.  X-rays were within normal limits.  The examiner noted that there was no pathologic diagnosis.

The Veteran was afforded an additional VA examination in December 2012.  The Veteran reported that during service, while running on uneven ground, he sprained his left ankle.  He reports that at the time, x-rays were reported as normal, but he had bruising and swelling.  After examination, the examiner noted that although there were symptoms, there was no current clinical objective evidence of a diagnosable disease or pathology.

The Board notes that the Veteran has asserted he suffers from a bilateral ankle disorder.  Complaints, however, are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis of a bilateral ankle disorder. 

The Board finds that the most probative evidence consists of the medical records.  The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no evidence of a bilateral ankle disorder. 

The Board finds that the claim must be denied.  There is no evidence of a post-service diagnosis of a bilateral ankle disorder.

In sum, because post-service records do not indicate that the Veteran has a diagnosis of a bilateral ankle disorder, the Board finds that the evidence is against a grant of service connection for this disorder.


ORDER

Entitlement to service connection for a cervical spine disorder is granted.

Entitlement to service connection for a bilateral ankle disorder is denied.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder and bilateral pes planus.

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist the claimant in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

In a December 2012 VA examination, the Veteran was diagnosed with bilateral pes planus.  The Board notes that the Veteran was granted entitlement to service connection for a left great toe bunion (hallux valgus) in a March 2013 rating decision.  The Board therefore finds a remand is necessary to obtain a medical opinion regarding whether the Veteran's bilateral pes planus is proximately due to or aggravated by any of his service-connected disabilities. 

Additionally, as a result of this Board decision, the Veteran has been granted entitlement to service connection for a cervical spine disorder.  The Veteran is currently diagnosed with lumbar degenerative disc disease.  See May 2011 VA examination.  To date, no medical opinion has been obtained regarding whether the Veteran's low back disorder is proximately due to or aggravated by his cervical spine disability.  

Furthermore, the Veteran submitted treatment records indicating he was treated for a low back injury in the 1980s, which he asserts occurred during a period of reserve duty.  He then served two periods of active duty from February 2003 to February 2005 and August 2009 to October 2010.  A medical opinion should be obtained regarding whether the Veteran's low back disorder pre-existed those periods of active service and if so, whether it was aggravated during active service.

Additionally, the Veteran should be sent a new letter notifying him of the information and evidence necessary to substantiate a claim of service connection on a secondary basis to comply with the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Finally, all updated VA and private treatment records should be obtained and associated with the claims file.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.
 
2.  Send a new VCAA notice letter to the Veteran.  The letter should notify him of the information and evidence necessary to substantiate his claims.  Notice regarding secondary service connection must be included.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.
 
3.  Obtain an addendum opinion for the Veteran's claimed low back disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for his low back disorder. 

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should offer comments and an opinion addressing the following:

a)  Is there clear and unmistakable evidence that the Veteran's low back disorder existed prior to active service in February 2003 to February 2005 or August 2009 to October 2010?

b)  If the Veteran's low back disorder clearly and unmistakably pre-existed his active service, did it undergo a permanent worsening in service?  If so, was that permanent worsening the result of the natural progress of the disorder?  The examiner must consider the Veteran's lay statements regarding his symptoms in service.  Whether these statements make sense from a medical point-of-view must be considered and discussed in the opinion.

c)  If the Veteran's current low back disorder did not clearly and unmistakably pre-exist service, is it at least as likely as not (probability of 50 percent or more) that the Veteran's low back disorder is causally or etiologically due to his jump injury during service.  

Again, the Veteran's lay statements in this regard must be considered.

d)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current low back disorder is proximately due to or aggravated by his cervical spine disability?

In rendering these opinions, the examiner should consider the Veteran's statements regarding the onset of his disorder.  

The examiner should also offer comments regarding the private medical opinions indicating the Veteran's low back disorder is due to his time in service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Obtain an addendum to the opinion provided in December 2011 regarding the Veteran's bilateral pes planus.  If deemed necessary by the examiner, afford the Veteran a VA examination for his bilateral pes planus. 

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral pes planus had its onset during service, is causally related to his active service, OR is proximately due to or aggravated (beyond a natural progression) by a service-connected disability (left great toe bunion, cervical spine disability, lumbar spine disability).

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.
 
5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


